Name: 1999/40/EC: Commission Decision of 21 December 1998 repealing Decision 96/276/EC on certain protective measures in respect of bivalve molluscs from Tunisia (notified under document number C(1998) 4340) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  international trade;  deterioration of the environment;  health;  Africa;  fisheries
 Date Published: 1999-01-16

 Avis juridique important|31999D00401999/40/EC: Commission Decision of 21 December 1998 repealing Decision 96/276/EC on certain protective measures in respect of bivalve molluscs from Tunisia (notified under document number C(1998) 4340) (Text with EEA relevance) Official Journal L 011 , 16/01/1999 P. 0048 - 0048COMMISSION DECISION of 21 December 1998 repealing Decision 96/276/EC on certain protective measures in respect of bivalve molluscs from Tunisia (notified under document number C(1998) 4340) (Text with EEA relevance) (1999/40/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), as last amended by the Directive 96/43/EC (2), and in particular Article 19 thereof,Whereas, following the detection of diarrhoeic toxin in bivalve molluscs imported into the Community from Tunisia, the Commission adopted Decision 96/276/EC on certain protective measures in respect of bivalve molluscs from Tunisia (3);Whereas a team of Commission experts visited Tunisia to assess the protective measures implemented by the Tunisian authorities;Whereas the protective measures and the health guarantees provided by the Tunisian authorities are sufficient to permit the resumption of imports of bivalve molluscs from Tunisia;Whereas Commission Decision 98/569/EC (4) lays down special conditions governing imports of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Tunisia;Whereas, therefore, Decision 96/276/EC should be repealed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 96/276/EC is repealed.Article 2 Member States shall amend the measures they apply to imports to make them conform with this Decision. They shall inform the Commission of the steps taken.Article 3 This Decision is addressed to the Member States.Done at Brussels, 21 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 373, 31. 12. 1990, p. 1.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 103, 26. 4. 1996, p. 56.(4) OJ L 277, 14. 10. 1998, p. 31.